Case 2:18-cv-12079-MAG-SDD ECF No. 8 filed 12/13/18         PageID.19    Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HOWARD COHAN

             Plaintiff,

vs.                                           Case No. 2:18-cv-12079-MAG-SDD

AT HOME STORES, LLC, a Delaware               Hon. Mark A. Goldsmith
limited liability company,

             Defendant.


 George T. Blackmore (P76942)                 Kimberly A. Yourchock (P72336)
 Blackmore Law PLC                            Honigman Miller Schwartz and Cohn LLP
 21411 Civic Center Drive                     2290 First National Building
 Suite 200                                    660 Woodward Avenue
 Southfield, MI 48076                         Detroit, MI 48226-3506
 (248) 845-8594                               (313) 465-7562
 george@blackmorelawplc.com                   kyourchock@honigman.com
 Attorneys for Plaintiff                      Attorneys for Defendant


              STIPULATED ORDER TO SET ASIDE DEFAULT
                 AND FOR DISMISSAL WITH PREJUDICE

      The parties having stipulated to the relief granted herein, and the Court being

fully advised in the premises;

      IT IS HEREBY ORDERED that the default in this case entered on October 1,

2018 (ECF No. 6) shall be and is set aside;

      IT IS HEREBY ORDERED that this case shall be and is dismissed, with

prejudice and without costs, interest or attorneys’ fees being awarded to any party.
Case 2:18-cv-12079-MAG-SDD ECF No. 8 filed 12/13/18           PageID.20     Page 2 of 2



        IT IS HEREBY FURTHER ORDERED that the Court retains jurisdiction to

enforce the obligations of the parties’ under their settlement agreement.

        IT IS SO ORDERED.

Dated: December 13, 2018                        s/Mark A. Goldsmith
      Detroit, Michigan                         MARK A. GOLDSMITH
                                                United States District Judge

 We stipulate to the form and substance of the above order as of the date of our
 signatures below.


 /s/ George T. Blackmore (w/consent)          /s/ Kimberly A Yourchock
 George T. Blackmore (P76942)                 Kimberly A. Yourchock (P72336)
 Blackmore Law PLC                            Honigman Miller Schwartz and Cohn
 21411 Civic Center Drive                     LLP
 Suite 200                                    2290 First National Building
 Southfield, MI 48076                         660 Woodward Avenue
 (248) 845-8594                               Detroit, MI 48226-3506
 george@blackmorelawplc.com                   (313) 465-7562
                                              kyourchock@honigman.com
 Attorneys for Plaintiff
                                              Attorneys for Defendant

 Dated: December 13, 2018                     Dated: December 13, 2018




                                          2
29530565.1
